DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #17/336,209, filed on 09/07/2022.
Claims 1-20 are now pending and have been examined.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alba, et al., Pre-Grant Publication No. 2011/0208656 A1 in view of Barak, et al., Pre-Grant Publication No. 2018/0232769 A1 and in further view of Wu, Pre-Grant Publication No. 2014/0081720 A1.
Regarding claims 1, 10, and 20, Alba teaches:
A system (method) (medium)… comprising:
determining, via a wireless connection, an interaction between a device and a site of a first entity (see [0018]-[0019] and [0021] which makes clear that the user is on a wireless device, and [0045], [0050], [0082], [0088], and [0091]-[0093] in which users are targeted with merchant offers when such as being detected to be interacting with a website, etc.; the examiner notes that the limitation “associated with a user device interacting with a client site” is broad and vague, and the examiner cannot read the specification into the claim, and therefore the broadest reasonable interpretation is taken in the examination of the limitation)
accessing user profile information associated with a user of the device (see [0041]-[0042], [0055], [0057], and [0067] in which user profile information such as stored transaction history is accessed when selecting an offer to target to the user)
in response to the accessing, determining that the user meets restrictions associated with offers (see at least [0038]-[0042], [0045]-[0047], [0055]-[0057], and [0067] in which merchant rules and restrictions for targeting offers are compared to the user information)
receiving, via the wireless connection, an offer to present to the user of the device (see Figures 4 and 5 and [0052], [0056], and [0075]-[0076] in which stored offers can be managed and stored by the payment network or by another entity and then provided to the payment network for transmittal and display to the user devices)
causing a presenting of the offer in a digital wallet of the device, the offer being associated with a second entity (see [0057] and [0086])
Alba, however, does not appear to specify:
causing a presenting of the offer on a display of the device  
causing, in response to user engagement made with respect to the presented offer, the offer to be saved in a first entity storage 
determining, after the offer has been saved on a storage, that the device is involved in an electronic transaction with the second entity 
automatically applying the offer to the electronic transaction, wherein the offer is retrieved from the storage of the device without the user having an account with the second entity 
Barak teaches:
causing a presenting of the offer on a display of the device (see [0029]-[0031] and [0035]-[0038])
causing, in response to user engagement made with respect to the presented offer, the offer to be saved in a first entity storage (see [0029] and [0038]) 
determining, after the offer has been saved on a storage, that the device is involved in an electronic transaction with the second entity (see [0030], [0040], [0042], [0046], and [0064]; the Examiner notes that the limitation “DETERMINING…that the device is INVOLVED in an electronic transaction” (emphasis added) is very broad, and therefore the broadest reasonable interpretation is taken to include any inference or likelihood of purchase as in [0046] of Barak in which the trigger is the user has returned to the merchant website and therefore there is a high likelihood of purchase and the offer is displayed for use with the purchase) 
automatically applying the offer to the electronic transaction, wherein the offer is retrieved from the storage of the device without the user having an account with the second entity (see [0056]-[0057], [0059], and [0064] in which the offer is retrieved from the first entity storage, is transferred and automatically applied to the purchase)
It would be obvious to one of ordinary skill in the art to combine Barak with Alba because Alba already saves offers in a digital wallet for later customer use, and applies them to a transaction in such as [0086]-[0087], and allowing for display and saving of offers without interruption of the current site as well as determining there is a purchase and applying an offer to a transaction would allow for the user to quickly take advantage of offers without a need for them to go through all the traditional steps of recognizing there is a potential offer to be applied, retrieving the offer, and facilitating redemption.  
Alba and Barak, however, does not appear to specify:
causing…the offer to be saved on a local data storage of the device 
Wu teaches:
causing…the offer to be saved on a local data storage of the device (see Figures 2, 5, and 7A-7B and [0033], [0047]-[0049], and [0064]-[0066] in which the coupons are stored on a local storage of the user device for later retrieval during a transaction)
It would be obvious to one of ordinary skill in the art to combine Wu with Alba and Barak because Alba and Barak already saves offers in a storage for later customer use, and saving them on a local storage would minimize connectivity issues and allow for less third party storage needs, putting the user in better control of and ease of use.

Regarding claims 2 and 13, the combination of Alba, Barak, and Wu teaches:
the system of claim 1
Alba further teaches:
wherein the device comprises a wearable device, wherein the offer is presented on the wearable device (see [0018] in which the user device includes such as cellular phones, PDA’s, key fobs, and other devices that are known to be “wearable” at the time of filing of the application)

Regarding claims 3 and 11, the combination of Alba, Barak, and Wu teaches:
the system of claim 1…
Alba further teaches:
wherein user profile information includes at least one of restrictions, social relationships, and search history (see at least [0045]-[0047] which includes restrictions such as privacy rights and [0051] such as an opt-in)


Regarding claims 5 and 14, the combination of Alba, Barak, and Wu teaches:
the system of claim 1…
Alba further teaches:
wherein the offer includes one of a promotion, points, discount, 
or a coupon (see at least [0080] in which the offer is for a discount or a promotion)

Regarding claims 6 and 15, the combination of Alba, Barak, and Wu teaches:
the system of claim 1…
Alba further teaches:
wherein the offer comprises a tokenized offer (see at least Abstract, [0004], [0062]-[0064], [0076], [0087]-[0088], and [0093]-[0096])

Regarding claims 8 and 17, the combination of Alba, Barak, and Wu teaches:
the system of claim 1…
Wu further teaches:
causing the offer to be saved in a digital wallet of the user (see [0032] in which saved coupons are stored in the digital wallet application program and are displayed to the user)
It would be obvious to one of ordinary skill in the art to combine Wu with Alba and Barak because Alba and Barak already saves offers in a storage for later customer use, and saving them in the digital wallet would more easily facilitate access to and display of coupons and offers when a user most needs to access them or be reminded of their availability.
Alba, Barak, and Wu, however, does not appear to specify:
causing the offer to be saved in a digital wallet of the user in addition to the local data storage of the device
Alba does, however, teach a digital wallet for storing payment information.  Wu separately teaches storage in a local storage of the device and by the digital wallet application.  Therefore, it would be obvious to one of ordinary skill in the art to combine causing the offer to be saved in a digital wallet of the user in addition to the local data storage of the device with Alba, Barak, and Wu because Wu already teaches them separately and does not exclude two types of storage being used at the same time, and doing so would give the advantage to the user of both having them store din local device storage and the digital wallet.
**The Examiner notes that while the applicant’s filed specification does support this limitation in such as [0054], there is no reason or advantage or improvement given in any explanation as to why both would be used at once.  Instead it is simply stated that “the offer can be saved to the PayPal wallet and/or local storage for local search.” **


Regarding claims 9 and 18, the combination of Alba, Barak, and Wu teaches:
the system of claim 1…
Alba further teaches:
wherein the site of the first entity includes one of a social media site, a video streaming site, and a merchant site (see  [0082], [0088], and [0091]-[0093] in which users are interacting with a merchant website)

Regarding claim 19, the combination of Alba, Barak, and Wu teaches:
the method of claim 10
Barak further teaches:
pushing notifications to the device, the notifications indicating a deadline to accepting or redeeming the first offer (see at least [0030])
It would be obvious to one of ordinary skill in the art to combine Barak with Alba because Alba already teaches promotions having expiration dates such as in [0088]- see “how long the promotion is good for”- and pushing a notification of expiration deadline approaching would remind the user to take advantage of the offer while they are able to.

Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alba, et al., Pre-Grant Publication No. 2011/0208656 A1 in view of Barak, et al., Pre-Grant Publication No. 2018/0232769 A1 and in further view of Wu, Pre-Grant Publication No. 2014/0081720 A1 and in further view of Buckman, et al., Pre-Grant Publication No. 2017/0228752 A1.
Regarding claims 4 and 12, the combination of Alba, Barak, and Wu teaches:
the system of claim 1…
Alba, Barak, and Wu, however, does not appear to specify:
wherein the offer is presented in response to sensor data associated with the device
Buckman teaches:
wherein the offer is presented in response to sensor data associated with the device (see at least [0031]-[0032] in which offers are presented to the user in response to sensor data from the mobile device)
It would be obvious to one of ordinary skill in the art to combine Buckman with Alba, Barak, and Wu because Alba and Barak already teach the user being targeted with offers on a mobile device or other similar device, and such devices are known to have biometric sensor data, location sensor data, and other such data available for access and use, and using the data for targeting of offers would make the targeting more refined based on a current situation of the user.  

Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alba, et al., Pre-Grant Publication No. 2011/0208656 A1 in view of Barak, et al., Pre-Grant Publication No. 2018/0232769 A1 and in further view of Wu, Pre-Grant Publication No. 2014/0081720 A1 and in further view of Cooke, Pre-Grant Publication No. 2014/0081745 A1.
Regarding claims 7 and 16, the combination of Alba, Barak, and Wu teaches:
the system of claim 1…
Alba further teaches:
wherein the offer is determined relevant based on a risk history and profile information (see [0041]-[0042], [0055], [0057], and [0067] in which user profile information such as stored transaction history is accessed when selecting an offer to target to the user; the examiner notes that the term “relevant” as claimed is very broad and therefore the broadest reasonable interpretation to one of ordinary skill in the art of “relevant” is taken to include any offer which may pertain to or be logically associated with the user based on the profile information)
Alba, Barak, and Wu, however, does not appear to specify:
wherein the offer is determined relevant based on a risk history
Cooke teaches:
wherein the offer is determined relevant based on a risk history (see Abstract, Figure 5, [0005]-[0006], [0023], [0032], [0043]-[0046], and [0066])
It would be obvious to one of ordinary skill in the art to combine Cooke with Alba,  Barak, and Wu because Alba and Barak already teach the user being targeted with offers on a mobile device based on user profile such as transaction history, and analyzing risk history could tailor offers based on the risk or decide not to distribute offers because of the risk, especially for third party merchants who are counting on targeting of users with a reasonable chance of success.

Response to Arguments
Regarding the Double Patenting Rejection:
The amendments to the claims have overcome the rejection and the rejection has been withdrawn.

Regarding the Rejection under 35 USC 101:
The amendments to the claims have overcome the rejection and the rejection has been withdrawn.



Regarding the Rejection under 35 USC 103:
The arguments have been considered in light of the applicant’s amendments to the claims, but they are moot in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Ketchpaw, et al., Pre-Grant Publication No. 2018/0144362 A1- offers displayed to the user when they initiate an online transaction with a merchant, the offer previously saved by the user to use with the future transaction.
Sooudi, et al., Pre-Grant Publication No. 2018/0293574 A1- offers associated with a digital wallet displayed to the user when the user is within a threshold distance from or is at a merchant associated with the offer.
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F, 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682